Rugg, C.J.
This is an action of tort to recover compensation for personal injuries alleged to have been received by the plaintiff while a passenger of the defendant attempting to board a car in the Park Street station of the subway. The testimony of the plaintiff showed that after waiting for several cars she stepped into one, and other passengers pushing and crowding to get in knocked her down inside the car; that the conductor was standing by the fare box but he did nothing, and that she saw no guard on the platform; that she became separated from her companion by the pushing crowd; and that this was at the rush hour. A witness called it the usual crowd and another testified that it was an unusually large crowd. The evidence need *346not be narrated in further detail. The case at bar falls within the authority of the class of cases illustrated by Boyd v. Boston Elevated Railway, 264 Mass. 364, where many cases are collected.

Judgment for defendant.